1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 17-cv-863-BTM-MDD
      IBRAHIM NASSER, an individual;
12
      and SERIOUS SCENTS,                       ORDER DISMISSING SERIOUS
13                                Plaintiffs,   SCENTS AS A NAMED PLAINTIFF
14    v.                                        [ECF No. 97, 110, 114]
15
16
      JULIUS SAMANN LTD; CAR
17    FRESHNER CO; ENERGIZER
18    BRANDS II LLC; AMERICAN
      COVERS INC.; and DOES 1-100
19
20                             Defendants.
21
22         The Court ordered Plaintiffs Ibrahim Nasser, an individual, and Serious
23   Scents, a corporation, to show cause as to why Serious Scents should not be
24   dismissed as a Plaintiff. (ECF No. 97). Plaintiff Nasser responded, asserting
25   that the suit concerns conduct that occurred prior to Serious Scent’s dissolution
26   and thus Serious Scents should remain a named Plaintiff. (ECF No. 110).
27   Nasser also contends that because Serious Scents is unable to afford an
28   attorney due to the “costly onslaught of . . . litigation” concerning the same

                                                1
                                                                          17-cv-863-BTM-MDD
1    parties and issues, this too weighs against dismissing Serious Scents as a
2    Plaintiff. (ECF No. 110 ¶¶ 6, 9).
3          Notwithstanding these arguments, and as Car-Freshner notes in its briefing
4    on the issue, Plaintiff Nasser failed to address the Court’s concerns about
5    Serious Scent’s appearing pro se as a corporation. (ECF No. 97 (ordering
6    Nasser to “show cause … why Serious Scents should not be dismissed because
7    it is not represented by an attorney….”); ECF No. 114 at 4). Corporations,
8    whether dissolved or not, cannot appear pro se. See Rowland v. California Men’s
9    Colony, 506 U.S. 194, 201-02 (1993) (“It has been the law for the better part of
10   two centuries … that a corporation may appear in the federal courts only through
11   licensed counsel.”); D-Bean Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d
12   972, 973-74 (9th Cir. 2004) (“It is a longstanding rule that corporations and other
13   unincorporated associations must appear in court through an attorney.”) (internal
14   quotations and alterations omitted); Chanel, Inc. v. Pishon Trading, Inc., No. 11-
15   cv-10281-MWF-CWX, 2013 WL 12123991, at *2 (C.D. Cal. Mar. 12, 2013)
16   (quoting Zen Corp. v. New W. Bus. Dev., No. 03-cv-8837ABC-CTX, 2004 WL
17   1055279, at *1 (C.D. Cal. May 5, 2004) (“Although the Ninth Circuit has not
18   addressed the issue of whether a dissolved corporation may be represented by
19   one of its former directors and shareholders appearing pro se, courts in other
20   circuits have concluded that such representation is not appropriate.”). Because
21   Serious Scents, a corporation, cannot proceed pro se, Serious Scents is
22   dismissed as a Plaintiff on this ground. This dismissal is without prejudice.
23         IT IS SO ORDERED.
24   Dated: June 18, 2019
25
26
27
28

                                              2
                                                                         17-cv-863-BTM-MDD
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3
         17-cv-863-BTM-MDD
